DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10895413 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per pending claim 1, patented claim 15 teaches all aspects of pending claim 1 regarding receiving a signal from an HVAC controller, determining a start speed of a compressor, activating the compressor, monitoring the a run time, comparing the run time to a minimum run time and to a desired cycle time, modulating the speed of the compressor to maintain a desired suction pressure, and responsive to the desired cycle time being reached, increasing the speed of the compressor to lower the desired suction pressure. Any differences between the claims are mere matters of wording, not affecting the fundamental scope of the claims.
As per pending dependent claims 2-6, these claims correspond directly to patented claims 16-20, respectively.
As per pending claim 8, patented claim 1 teaches all aspects of pending claim 8 regarding an indoor circulation fan, an outdoor circulation fan, a compressor, a compressor controller, and an HVAC controller, wherein the compressor controller is configured to receive a signal from the HVAC controller to activate the compressor, determine a start speed of the 
As per pending dependent claims 9-13, these claims correspond directly to patented claims 2-6, respectively.
As per pending claim 14, patented claim 7 teaches all aspects of pending claim 14 regarding an outdoor circulation fan arranged to circulate air through an outdoor heat- exchange coil; a compressor controller electrically coupled to a compressor, the compressor controller configured to: receive a signal from a heating, ventilation, and air-conditioning (HVAC) controller to activate the compressor; determine a start speed of the compressor; monitor a run time of the compressor relative to a minimum ran time and a desired cycle time; determine whether the run time of the compressor is greater than a minimum run time: responsive to a determination that the run time of the compressor is greater than the minimum run time, modulate a speed of the compressor to maintain a desired suction pressure; determine whether the run time of the compressor is greater than or equal to a desired cycle time; and responsive to a determination that the ran time of the compressor is greater than or equal to the desired cycle time, increase the speed of the compressor to lower the desired suction pressure.  Any differences between the claims are mere matters of wording, not affecting the fundamental scope of the claims.
As per pending dependent claims 15-20, these claims correspond directly to patented claims 8-13, respectively.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10895413 B2 in view of Vehr et al. (US 10828963 B2). 
 The limitation of pending claim 7 is considered a simple and common control expedient whereby if the condition has not been met, the control loop returns back and continues until the condition is met.  For example, see Fig. 14 of Vehr et al. (US 10828963 B2) whereby at step 818 I the condition (number of restarts) is not met, the control loop returns back to step 808 to continue the loop until the condition is met.  Such is considered an obvious control expedient to one of ordinary skill in the art at the effective filing date of the application for the simple purpose of continuing to perform a control loop until a desired condition is met.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Chen et al. (US 9121628 B2) teach a compressor control arrangement involving compressor stat speed, run time, suction pressure, and cycle time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763